Title: July 2. 1770.
From: Adams, John
To: 


       Monday morning, in my Sulky before 5 o clock, Mr. Winthrop, Farnum and D. Sewall, with me on Horse back. Rode thro the Woods the Tide being too high to go over the Beach and to cross Cape Nittick Neddick River. Came to Littlefields in Wells 1/4 before 8 o clock. Stopped there and breakfasted. Afterwards Sewall and I stopped at the Door of our Classmate Hemenway, whom we found well, and very friendly, complaisant and hospitable, invited us to alight, to stop on our Return, and take a bed with him, and he enquired of me, where I lived in Boston. Said he would make it his Business to come and see me &c. Rode to Pattens of Arundel, and Mr. Winthrop and I turned our Horses into a little Close to roll and cool themselves and feed upon white honey suckle. Farnum and Sewal are gone forward to James Sullivans to get Dinner ready.
       Stopped at James Sullivans at Biddeford, and drank Punch, dined at Allens a Tavern at the Bridge. After Dinner Farnham, Winthrop, Sewall, Sullivan and I walked 1/4 of a mile down the River to see one  Poke, a Woman, at least 110 Years of age, some say 115. When we came to the House, nobody was at home but the old Woman and she lay in Bed asleep under the Window. We looked in at the Window, and saw an Object of Horror. Strong Muscles, withered and wrinkled to a Degree, that I never saw before.
       After some Time her daughter came from a Neighbours House and we went in. The old Woman roused herself and looked round, very composedly upon Us, without saying a Word. The Daughter told her, “here is a Number of Gentlemen come to see you.” Gentlemen, says the old antedeluvian, I am glad to see them. I want them to pray for me—my Prayers I fear are not answered. I used to think my Prayers were answered, but of late I think they are not I have been praying so long for deliverance. Oh living God, come in Mercy! Lord Jesus come in Mercy! Sweet Christ come in Mercy. I used to have comfort in God and set a good Example, but I fear—&c.
       Her Mouth were full of large rugged Teeth, and her daughter says, since she was 100 Years old she had two new double Teeth come out. Her Hair is white as Snow, but there is a large Quantity of it on her Head. Her Arms are nothing but Bones covered over with a withered, wrinkled, Skin and Nerves. In short any Person will be convinced from the sight of her that she is as old as they say at least. She told us she was born in Ireland, within a Mile of Derry, came here in the Reign of K. William, she remembers the Reign of King Charles 2d., James 2d., Wm. and Mary. She remembers King James’s Warrs, &c. But has got quite lost about her Age. Her daughter asked her how old she was. She said upwards of Three score, but she could not tell.
       Got into my Chair after my Return from the old Woman, rode with Elder Bradbury thro Sir William Pepperells Woods, stopped and oated at Millikins, and rode into Falmouth, and putt up at Mr. Jonathan Webbs—Where I found my Classmate Charles Cushing, Mr. George Lyde, the Collector here, one Mr. Johnson and one Mr. Crocker.
      